DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

           The terminal disclaimer filed on January 06, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,840,971 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

            Claims 2 – 11, 13 – 15 and 17 – 21 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 2, 11 and 17 – 19, the prior art of record, specifically Chau et al. (US 7,269,212) teaches a method (Figures 8, 12 – 13, 16, 19 and 20) comprising: identifying a first set of symbols for first multi-level signal for a first transmission line and where the signal associated with different lines); determining a severity of an expected crosstalk contribution of the second multi-level signal to the first multi-level signal for the second set of symbols (Figures 10, 11 13, 19 and 20, crosstalk signal is identified); and transmitting a compensated version of the first multi-level signal during symbol periods representing the first set of symbols based at least in part on the severity of the expected crosstalk contribution (Figures  10, 11, 13, 19 and 20, cross talk signal identified and compensated by the FIR and XTK FIRs).

           However, regarding claims 2 and 19, none of the cited prior art alone or in combination provides the motivation to teach: “determining a voltage level difference for the second set of symbols for the second multi-level signal; estimating a crosstalk contribution of the second multi-level signal to the first multi-level signal based at least in part on the voltage level difference”.

          Re claim 11, none of the cited prior art alone or in combination provides the motivation to teach: “determining a difference in value between two adjacent symbols of the second set of symbols; determining a severity of an expected crosstalk contribution of the second multi- level signal to the first multi-level signal for the second set of symbols, wherein the severity of the expected crosstalk contribution is determined based at least in part on the difference in value.”

determining a severity of an expected crosstalk contribution of the second multi- level signal to the first multi-level signal for the second set of symbols, wherein the severity of the expected crosstalk contribution is determined based at least in part on the expected voltage change.”

            Re claim 18, none of the cited prior art alone or in combination provides the motivation to teach: “comparing a first voltage level difference between two adjacent symbols of the first set of symbols and a second voltage level difference between the two adjacent symbols of the second set of symbols; determining a severity of an expected crosstalk contribution of the second multi- level signal to the first multi-level signal for the second set of symbols, wherein the severity of the expected crosstalk contribution is determined based at least in part on the comparison”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 2633